 In the Matter of AHLBERG BEARING COMPANYandUNITED' ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICAS C. I. O.Case No. R-576.3.-Decided August V1, 1943Mr. Keith, T. Middleton,of Stamford, Conn., for the Company.Mr. Ernest De Maio,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. O.,-herein called the Union, alleging thata questionaffecting commerce had arisenconcerningthe representa-tion of employees of Ahlberg Bearing Company, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before. George S.Freudenthal, Jr., Trial Examiner. Said hearing was held at Chicago,Illinois, on July 27, 1943.The Company and the Union appeared atand participated in, the hearing.,All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAhlberg Bearing Company is an Illinois corporation with its prin-cipal place of business at Chicago, Illinois, where it is engaged in thebusiness of processing metal products and producing anti-frictionbearings.During 1942 the Company purchased raw materials from'Although Ahlberg Employees Benefit Association and International Association ofMachinists were served with notice of hearing, they did not appear.52 N. L. It B., No. 10.48 AHLBERG BEARING COMPANY49points outside the State of Illinois, valued in excess of $100,000.Du-ring the same period the Company shipped' finished products to pointsoutside the State of Illinois, valued in,excess of $2,000,000.The Com-pany admits for the purpose of this proceeding that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 3, 1943, the Union requested the Company to recognize itas the exclusive collective bargaining representative for the Company'semployees.The company refused this request until such time as theUnion is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including set-up men, but excluding clerical em-ployees, administrative office' employees, office scrub women, the elec-trician, engineers, timekeepers, expediters, supervisory employees andHarold Dindinger, Anthony Krischunas, and August Pels, constitutean appropriate unit.The only controversy with respect to the unitconcerns set-up men.The Company employs 30 persons classified by it as set-up men.,The Company contends that they are supervisory employees and shouldbe excluded from the unit, while the Union would include them. Theset-up men transmit orders of the foremen and assistant foremen tothe production employees.The set-up men give directions to 4 to 12operators and run off trial pieces on the production machines.Theysubmit reports to the foremen and assistant foremen concerning theprogress of the operators and raises in pay are based on such reports.The Company has vested the set-up men with the authority to recom-2The Regional Director reported that,the Union presented 371 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of July 10,1943.There are approximately 720 employees in the appro-priate unit. 50DECISIONS OF NATIONAL LABOR RE'LAIT'IONiS BOARDmend the discharge of machine operators.We find, in view of all thefacts, that the set-up men herein have supervisory duties and statusand that they should be excluded from the unit.'We find that all production and maintenance employees of the Com-pany, excluding clerical employees, administrative office employees,engineers, the electrician, timekeepers, expediters, office scrub women,set-up men, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company urges that no election be held in the immediate futureinasmuch as it expects its total complement of employees to reach be-tween 1,100 and 1,200 by January 1944.At the time of the hearing theCompany employed approximately 120 employees. Inasmuch as overently employed we find that an election by secret ballot at the presenttime is proper.The Company suggests that employees with less than 90 days' serv-ice should be excluded from voting in the election. It appears thatsuch employees are not temporary and are considered by the Companyas probationary employees. It is.the Company's intention to retainsuch employees on its pay roll after their 90-day probationary periodand their seniority rights are determined by the dates of theirentranceinto the service of the Company.We find that such employees areentitled to participate in the determination of representatives.4The Company has in its employ approximately 11 high school stu-dents who were employed for the summer and were so employed withthe expectation that they in all- probability will return to school in thefall.We conclude that these employees are not eligible to vote.The Company has in its employ 8 "V-shift" employees. Said em-ployees work 4 hours each working day and are to be employed for theduration of the war.We conclude that "V-shift" employees who areproperly within the definition of the unit are eligible to vote.The Company urges that any of its employees who are presently inthe armed forces of the.United States should be given an opportunityto vote by mailed ballot.Administrative experience has demon-strated conclusively that it is impracticable to provide for mail ballot-3 SeeMatter of The High Standard Manufacturing Company. Incorporated,48 N. L. R. B.706.CfMatter of Ken-Rad Tube & Lamp Corporation, et al.,50 N. L. R. B. 1010.4 SeeMatter of Western Union TelegraphCompany,38 N L R. B. 501 AHLBERG BEARINGCOMPANY51ing.Accordingly, we shall continue our practice of not mailing bal-lots to such employees.5We shall direct that the employees eligible to vote in the electionshall be those within the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECrED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ahlberg BearingCompany, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by United Electrical, Radio &Machine Workers of America, C. I. 0., for the purposes of collectivebargaining.CHAIRMAN Muss took no part in the consideration of the aboveDecision and Direction of Election.°SeeMatter of Wilson tCo., Inc.,37 N. L. R. B. 944.549875-44-vol. 52-5